After making the foregoing statement of the facts, the opinion of the court was delivered by
BURTON, Circuit Judge.
It cannot be said that there was not evidence from which the jury might have found that the deceased was put off at a dangerous place, from which he could not reach a place of safety without some risk. Neither was the evidence all one way as to whether he got off voluntarily or not at that place. In view of this state of the evidence, the trial judge announced that upon the matter of negligence there was a question for the jury, and based his instructions to find for the defendant in error wholly upon the ground that any negligence in putting him off when and where it did was not, as matter of law, the proximate cause of his death. In this conclusion we concur. The deceased wished to connect with a train which would carry him to Knoxville. There is no disputing the fact that he knew he had to make his connection at Oakdale, and that the train he had taken would not stop at Harriman Junction. He got off at Oakdale to do this thing. For some unexplained reason he got back upon the train he alighted from. Possibly this was due to some confusion of mind, for he was awakened from sleep to get off there. However, the fact is that after being fully advised he got off at Oakdale and then got back on again. The conductor discovered him very soon after leaving Oakdale, and told him plainly he had time, if he would hurry, to get back to the platform and catch the train, which would in ten minutes follow his own train.
Now, assuming that he did not of choice alight at this place because it gave him a good chance to get back and catch the right train, but that he left only because tlie conductor put him off as a passenger upon a wrong train, it is not deniable that he was put off with the direction and in the reasonable expectation that he would go back to Oakdale, and that, if he did not delay, he would catch his train and retrieve his mistake. Contrary to his own expressed purpose and to the explicit direction of the railway conductor as to the direction he should take to extricate himself from the place, he dallied along until the train he was intent on catching had pulled out. If he had then gone to Oakdale, he would have there found that there was no passenger train, from either Oakdale or Harriman Junction, by which he might go to Knoxville, until morning. But if he preferred to stay at Harriman Junction, though it was a place without accommodations, in order to take a chance of getting into Knoxville on a freight train, he would have found at Oakdale that an accommodation train would leave for Harriman within a few minutes. : But, losing his chance to catch the train he should have taken, he turned his back upon Oakdale, its hotel and station being in full sight, and set off to walk down the track to Harriman Junction, four miles away. This he doubtless did *91upon some notion that he might have there a chance for a train to Knoxville which he would not have at Oakdale. Possibly he did this upon advice or information from Case. But Case was a stranger to the defendant in error, though he had once been in their employment. When he made this change in his plans, deceased had then extricated himself from any particular dangers incident to the place of his ejection from the train, and might have made his way safely to Oakdale in ample time to have taken the local train for Harriman, if, for any reason, he should prefer to go there.
The only legal liability of the defendant company in this action is for damages resulting from being put oif of its train, at a dangerous place. But when he changed his purpose of going to Oakdale he had extricated himself from that dangerous place and was that moment as safe as if he had there been put off. Being in plain sight of the Oak-dale station and the principal Oakdale hotel, and very near to paths alongside of the tracks which would have led him safely to the railway station, he turned his back upon Oakdale, returned to the alleged dangerous place from which he had made his way, and then, in the face of the ominous appearance and warning notices at the portal of tunnel No. 26, undertook to go through that gloomy passage under the mountain. This voluntary return to the dangerous place from which he had safely escaped, and his voluntary effort to go through tunnel No. 26, whether superinduced by information from Case or not, is of no legal importance, as Case was a stranger, was an act of folly which could not have been reasonably anticipated, and was itself an intervening and proximate cause of his death which ensued. A wrongdoer is responsible for the results which should be anticipated as the natural consequences of the wrong, but not for those which ensue from some line of conduct by the injured person, or unforeseen consequences which might not be reasonably anticipated. The relation of the defendant’s original negligence to the collision which occurred in tunnel No. 26 was too remote to be regarded as the proximate cause of his death. Milwaukee R. R. Co. v. Kellogg, 94 U. S. 469, 475, 24 L. Ed. 256; Scheffer v. Railroad Co., 105 U. S. 249, 26 L. Ed. 1070 ; Butts v. Cleveland, C., C. & St. L. R. R. Co., 110 Fed. 329, 330, 49 C. C. A. 69; Jarnagin v. Travelers’ Protective Ass’n, 133 Fed. 892, 895, 66 C. C. A. 622, 68 L. R. A. 499; Jackson v. Railroad Co., 13 Lea (Tenn.) 491, 49 Am. Rep. 663; Railroad v. Fleming, 14 Lea (Tenn.) 128; Hamilton v. Railroad Co., 183 Pa. 638, 38 Atl. 1085; Gaukler v. Detroit Ry. Co., 130 Mich. 666, 90 N. W. 660.
The case of Washington, etc., Street Ry. Co. v. Hickey, 166 U. S. 521, 17 Sup. Ct. 661, 41 L. Ed. 1101, has been cited and pressed upon us as if it established some new rule in respect to what constitutes a proximate cause of negligence. This is a misapprehension of the case. In that case counsel sought to separate the cause of the accident into two distinct causes, one of which they claimed was remote and the other proximate. The court, upon the peculiar facts of the case, said:
“The two so-called negligent acts were In fact united in producing the result, and they made one cause of concurring negligence on the part of both companies. They were in point of time substantially simultaneous acts and parts of one whole transaction, and it would be improper to attempt a separation in the manner asked for by the counsel for the horse car company.”
*92Counsel have suggested that there might be a liability for the action of the signal man at the tower, between the two tunnels, in permitting north-bound trains to enter tunnel No. 26 while the deceased was in that tunnel. The pleadings raise no such question, nor does the evidence show the signal man to have had any knowledge of deceased’s presence in the tunnel when he signaled trains bound north that the track was clear.
Judgment affirmed.